                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RAED A. KATTOM                                                                      PLAINTIFF

V.                            CASE NO. 4:18-cv-832-JM-BD

RUSSELL JACKSON, et al.                                                      DEFENDANTS
                                            ORDER

       The Court has received a Partial Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. The parties have not filed objections. After careful review of the

Recommendation, the Court concludes that the Recommendation should be, and hereby is,

approved and adopted as this Court’s findings in all respects.

       Defendants’ motions to dismiss (#75 and #77) are DENIED, without prejudice.

       IT IS SO ORDERED, this 2nd day of December, 2019.


                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
